Citation Nr: 0322734	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  95-16 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a gastrointestinal 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

On November 15, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations: a psychiatric examination 
to determine the nature and etiology of 
any current psychiatric disorder, a 
gastrointestinal examination to determine 
the nature and etiology of any current 
gastrointestinal disorder, and an 
orthopedic examination to determine the 
nature and etiology of any current lumber 
spine disorder.  Send the claims folder 
to the examiners for review.  Please 
provide the examiners with the following 
instructions:

A complete rationale must be given for 
any opinion expressed, and the foundation 
for all conclusions must be clearly set 
forth.  The report of the examination 
should be associated with the veteran's 
claims folder.  Any testing deemed 
necessary by the examiner should be 
conducted.  

(a)  The psychiatric examiner is 
requested to review the VA psychiatric 
examination of August 1999 and the 
examiner's opinion that the veteran's 
multiple physical disorders to include 
his service-connected bilateral knee 
disabilities had contributed to his mild 
depression. Please provide an opinion on 
the following questions:

1.  Based on a review of the medical 
evidence, is it at least as likely as not 
that any psychiatric disorder is 
etiologically related to the veteran's 
military service or his bilateral knee 
disabilities?

2.  If any psychiatric disorder was not 
directly caused by his military service 
or service-connected bilateral knee 
disability, is it at least as likely as 
not that any psychiatric disorder was 
aggravated beyond the natural course of 
the disease by his military service or 
service-connected knee disabilities?  If 
possible, please indicate the degree of 
disability associated with this 
aggravation as opposed to the degree of 
disability that would have existed 
without such aggravation.

(b)  The gastrointestinal examiner should 
provide an opinion on the following 
questions:

1.  Based on a review of the medical 
evidence, is it at least as likely as not 
that any gastrointestinal disability, to 
include peptic ulcer disease, is 
etiologically related to the veteran's 
military service or pain medication for 
his bilateral knee disabilities?

2.  If any gastrointestinal disability 
was not directly caused by his military 
service or his post-service pain 
medication, is it at least as likely as 
not that any gastrointestinal disability 
was aggravated beyond the natural course 
of the disease by his military service or 
the post-service pain medication for his 
knee pain?  If possible, please indicate 
the degree of disability associated with 
this aggravation as opposed to the degree 
of disability that would have existed 
without such aggravation.

(c) The orthopedic examiner's attention 
is directed to the veteran's claim that 
his low back problems started during his 
second period of active service.  His 
service medical records indicate that he 
sustained a muscle injury in July 1989 to 
his left buttock.  The orthopedic 
examiner should provide an opinion on the 
following questions:

1.  Based on a review of the medical 
evidence, is it at least as likely as not 
that any lumbar spine/low back disability 
is etiologically related to the veteran's 
military service or his service-connected 
bilateral knee disabilities?

2.  If any lumbar spine/low back 
disability was not directly caused by his 
military service or his service-connected 
knee disabilities, is it at least as 
likely as not that any lumbar spine/low 
back disability was aggravated beyond the 
natural course of the disease by his 
military service or the service-connected 
knee disabilities?  If possible, please 
indicate the degree of disability 
associated with this aggravation as 
opposed to the degree of disability that 
would have existed without such 
aggravation.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


